Mathews, J.,

delivered the opinion of the court.
this cage piaixitifís claim damages for the inexe-cution of a contract, by which the defendants agreed to deliver to them one thousand barrels of flour for the price of four dollars and fifty cents per barrel, the price to be paid at the time of delivery, &c. The court below gave judgment for the plaintiffs and assessed their damages at two thousand eight hundred and eighty-seven dollars and fifty cents, from which the defendants appealed.
The contract is positive and explicit, and the appellants refused to fulfil the obligations imposed on them by it, within the period stipulated, although requested by the plaintiffs, who afterwards purchased the same quantity of flour at a higher price, in order to comply with an engagement which they were under to some other persons. The damages claimed and awarded is the difference between four dollars and fifty cents per barrel and the price which they were obliged to pay, &C.
. . _ . . , , On this simple statement the judgment of the court below appears evidently just and legal.
®ut’ ^ *s conten<led on the part of the appellants, that they are not responsible on that contract, because they acted onty Es brokers in making it. A broker, according to our understanding of the term, is a person who negotiates for others, and as an acknowledged agent has power to bind his Now, in the present instance, the defendants did not assume to act for any other person in making the contract. They must, therefore, be considered as having actec^ f°r themselves, and as personally responsible to the plaintiffs Under it.
^’s furl^er contended, that the contract being commutative the defendants ought not to be condemned to pay damages, , ,, , ,, • A , , because they were not legally put in mora by a tender of the Place’ &c- The testimony of the case shows, that they refused positively to comply with the contract,, alleging as a reason, the impossibility of procuring the flour which they had stipulated to deliver to the plaintiffs. Under such circumstances, we cannot imagine any thing more vain and *523nugatory than an offer to pay the price would have been, , . , „ et lex nemim coget ad vana, tyc. .
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.